Citation Nr: 0946499	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a total disability 
rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1985 to May 
1996 with 8 years, 4 months and 20 days of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
April 2007.  A statement of the case was issued in February 
2008, and a substantive appeal was received in March 2008.  
The Veteran appeared at an April 2009 hearing before that the 
Board at the RO.  A transcript is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the April 2009 hearing before the Board at the RO, the 
Veteran claimed entitlement to service connection for 
acquired psychiatric disability, claimed as depression.  If 
the Veteran prevails with this new claim, it could possibly 
have an impact on the current appellate TDIU issue.  Under 
the circumstances, appellate review of the TDIU issue is not 
appropriate at this time since it is intertwined with the 
newly raised claim.  

At hearing before the Board at the RO in April 2009, she 
testified that her back disability had worsened since her 
July 2006 VA examination.  She further testified that her 
other service-connected disabilities have increased in 
severity.  A VA medical examination to ascertain the severity 
of her service-connected disabilities, including any 
complications of her service-connected disabilities, and 
their impact on her ability to obtain and retain 
substantially gainful employment would be appropriate

At the hearing before the Board at the RO in April 2009, the 
Veteran further testified that she was being seen at the VA 
medical facility in Pensacola, Florida.  The current VA 
treatment record in the claims file is from February 2008.  
Since the Board is remanding for reasons cited above, the RO 
should obtain updated VA records in order to fulfill the VA's 
duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate 
action to develop and adjudicate the 
newly raised claim of entitlement to 
service connection for acquired 
psychiatric disability, claimed as 
depression.  The Veteran should be 
advised of the determination and 
furnished notice of appellate rights 
and procedures, including the need to 
file a timely notice of agreement if 
she desires to appeal from that 
determination. 

2.  The RO should take appropriate action 
to ensure that all pertinent medical 
reports are obtained from the Pensacola, 
Florida VA Medical Center from March 2008 
to the present.  

3.  Thereafter, the RO should schedule 
the Veteran for an appropriate VA 
medical examination(s) to ascertain the 
severity of her service-connected 
disabilities, including any 
complications of her service-connected 
disabilities, and their impact on her 
ability to obtain and retain 
substantially gainful employment.  It 
is imperative that the claims file be 
made available to the examiner(s) for 
review in connection with the 
examination(s).  After reviewing the 
record and examining the Veteran, the 
appropriate examiner(s) should offer an 
opinion on the effect of the Veteran's 
service-connected disabilities alone, 
including any complications, on her 
ability to obtain and retain 
substantially gainful employment.  

4.  The RO should then readjudicate the 
issue of entitlement to a total rating 
based on individual unemployability 
(TDIU).  If the Veteran is unemployable 
by reason of her service-connected 
disabilities, but still does not meet the 
schedular requirements for TDIU, the RO 
should then submit the Veteran's claim 
for a total disability rating based on 
individual unemployability to the 
Director, Compensation and Pension 
Service for extraschedular consideration.

5.  If the benefit sought on appeal is 
not granted, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


